Citation Nr: 0425817	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-05 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1959 to November 1963.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 2002 
decision of the Waco Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam.

2.  Diabetes is not shown to have been manifested in service 
or in the veteran's first postservice year, and there is no 
competent evidence of record linking the veteran's diabetes 
mellitus to injury or disease in service.  

3.  Any skin cancer is not shown to have been manifested in 
service or in the first postservice year, and there is no 
competent evidence of record that links the veteran's current 
skin cancer to service.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  

2.  Service connection for skin cancer is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue; the claims have been 
considered on the merits.  The veteran was provided VCAA 
notice by April 2002 (prior to the decision appealed) and 
November 2003 correspondence from the RO, and in a statement 
of the case (SOC) issued in September 2002.  He was notified 
(in the April 2002 correspondence, in the June 2002 decision, 
in the SOC, and in the November 2003 correspondence) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the June 2002 decision, the SOC, 
and a January 2004 supplemental SOC (SSOC), informed the 
veteran of what the evidence showed.  The SOC informed him of 
the controlling law and regulations.  He was advised in the 
April 2002 correspondence, in the SOC, and in the November 
2003 correspondence, that VA would make reasonable efforts to 
help him get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The SOC advised him of what the 
evidence must show to establish entitlement to service 
connection for diabetes mellitus and skin cancer, and what 
information or evidence VA needed from him.  Specifically, 
the April 2002 and November 2003 correspondence, and the 
April 2002 SSOC informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence in order substantiate his claims.  While 
the veteran was not advised verbatim to submit everything he 
has pertaining to his claims, he was advised to submit, or 
provide releases for VA to obtain, any pertinent records.  
The April 2002 correspondence specifically advised the 
veteran to "tell [VA] about any additional information or 
evidence that you want [VA] to try to get for you."  This 
was equivalent to advising him to submit everything 
pertinent.  Everything submitted to date has been accepted 
for the record and considered.  
Regarding the duty to assist, VA has obtained all records of 
which there was notice.  A Decision Review Officer reviewed 
the claim de novo (see January 2004 SSOC).  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Hence, the Board finds it proper to proceed 
with appellate review.  It is not prejudicial to the 
appellant for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran's DD Form 214 reveals that he served overseas for 
approximately nearly 18 months.  Other service personnel 
records establish that his military occupational specialty 
was aircraft mechanic, and for the entirety of his overseas 
service he was stationed at Clark Air Force Base in the 
Philippines.  His service medical records include a March 
1959 report of examination on enlistment and an October 1963 
report of examination on separation, which are negative for a 
skin condition other than a quarter-inch scar on his right 
index finger, and are also negative for symptoms or diagnosis 
of diabetes mellitus.  A clinical record dated in September 
1963 shows diagnosis of atopic eczema of one month's duration 
on the toes of the right foot, and on the flexor surfaces of 
the elbows and wrists.  The atopic eczema was treated with 
neomycin.  The remainder of the service medical records are 
negative for a skin condition of any kind, or for symptoms or 
diagnosis of diabetes mellitus.  

Postservice medical evidence includes August 1999 to May 2002 
clinic reports from a Texas Department of Corrections medical 
facility, showing diagnosis of numerous disorders, including 
diabetes mellitus and skin cancer.  An April 1999 record 
indicates that the veteran was seen for an initial visit in 
the diabetic clinic, where he reported that he had been 
diagnosed with diabetes four years earlier.  The remainder of 
the clinic records indicate that the veteran's diabetes was 
generally well-controlled with insulin.  The first indication 
of record of a skin disorder is in a September 2000 clinic 
record which shows diagnosis of an "almost healed" foot 
ulcer.  While a medical record dated January 17, 2002, shows 
diagnosis of skin cancer, another clinic record dated on 
January 29, 2002, shows diagnosis of "probable squamous cell 
carcinoma."  A February 2002 medical report shows diagnosis 
of suspicious skin lesions.  An April 2002 clinic record 
shows that lesions were found on the veteran's face, and 
there was "good outcome w[ith] freezing facial lesions."  
The entirety of the medical evidence obtained from the 
Department of Corrections contains no reference to the 
veteran's service.  

In April 2003 correspondence from the veteran, he alleged 
that in April 1963 he was sent on a temporary duty assignment 
(TDY) from Clark Air Force Base to the Ton Son Nhut Air Base 
in Vietnam.  He stated that while in Vietnam he performed 
duties as a crew chief and mechanic on F-102 aircraft.  He 
also indicated that he needed his passport to enter Vietnam, 
and he had to "rotate out and back to Clark Field before my 
passport was returned to me."  In prior correspondence 
received by the RO in September 2002, the veteran stated that 
service records documenting his TDY in Vietnam were either 
lost or "burned, like in St. Louis."  In an August 2004 
written argument, the veteran's representative asserted that 
the case should be remanded to the RO in an attempt to obtain 
information regarding the veteran's passport via the 
Department of State.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be established on a 
presumptive basis for certain chronic diseases (including, as 
pertinent here, diabetes and malignant tumors) if such 
disease(s) are manifested within one year following discharge 
from active duty.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  
There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases, including diabetes 
mellitus, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam from January 
1962 through May 1975.  38 U.S.C.A. §  1116; 38 C.F.R. 
§§ 3.307, 3.309.  Skin cancer is not one of the disorders 
attributable to exposure to Agent Orange for which 
presumptive service connection is warranted under 38 C.F.R. 
§ 3.309.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, a veteran must have 
had actual service in Vietnam during the specified period and 
must have a confirmed diagnosis of a disease specifically 
found to be causally related to herbicide exposure before a 
veteran will be presumed to have been exposed to Agent Orange 
or other herbicides used in Vietnam.  See McCartt v. West, 12 
Vet. App. 164 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The threshold matter that must be addressed is that of the 
veteran's service, i.e., whether he indeed served in Vietnam, 
as alleged, so as to trigger application of presumptive 
provisions pertaining to Agent Orange exposure.  Notably, the 
veteran's active service was from March 1959 to November 1963 
(prior to the official beginning date of the Vietnam era, 
August 5, 1964, but within the period of time to which the 
Agent Orange presumptions attach by law (January 1962 through 
May 1975).  38 C.F.R. § 3.307(a)(6).  The record (personnel 
records specifically) shows that all of the veteran's foreign 
service was at Clark Air Force Base in the Philippines.  The 
veteran alleges that while stationed at Clark Air Force Base 
(in the Philippines), he was sent on temporary duty to 
Vietnam, that orders showings this were destroyed by the fire 
at the National Personnel Records Center, and that his 
passport would verify that he was in Vietnam.  His 
representative has requested development for the passport 
through the State Department.  

In regard to these allegations and request for development, 
it is noteworthy that contrary to the veteran's allegations, 
his records were not destroyed by the fire at the National 
Personnel Records Center.  Indeed, his complete service 
medical and service personnel records have been secured and 
associated with the claims file.  They show service at Clark 
Air Force Base, but no temporary duty assignments to (orders 
for) Vietnam service.  Furthermore, passports are issued for 
civilian use, and were not required for official military 
travel to Vietnam.  They are an individual's documents, and 
the Board is not aware of the State Department maintaining 
copies showing the a passport holder's foreign country 
entries.  For these reasons, the Board finds that the 
development requested, if ordered, would impose unnecessary 
burden and delay, and is not indicated.  The Board further 
finds that Vietnam service is not shown, and that the veteran 
is not entitled to the presumptive provisions under 
38 U.S.C.A. § 1116.  

The veteran's service medical records are negative for 
clinical findings or diagnosis of diabetes or skin cancer.  
The October 1963 examination on his separation from service 
was negative for clinical findings or diagnosis of any skin 
disorder, or for symptoms or diagnosis of diabetes.  There is 
no indication in the record that either diabetes mellitus or 
a malignant tumor was manifested in the first post service 
year (so as to trigger application of the presumptive 
provisions for chronic diseases).  Postservice medical 
evidence is negative for competent (medical) evidence of 
diabetes or a skin disorder until August 1999, when medical 
records obtained from a Texas Department of Corrections 
medical facility, dated through June 2002, provide the first 
diagnoses of record of diabetes and skin cancer.  
Furthermore, the record is entirely devoid of competent 
evidence linking these disorders to service.  

Without any evidence of a nexus between the post-service 
diagnoses of diabetes mellitus and skin cancer and service, 
service connection for diabetes mellitus and/or skin cancer 
is not warranted.  The veteran's contentions to the effect 
that his current skin cancer and diabetes mellitus are 
related to service cannot by themselves establish that this 
is so.  He is a layperson and, as such, is not competent in 
matters requiring specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The doctrine of resolving a reasonable doubt in the veteran's 
favor does not apply as the preponderance of the evidence is 
against these claims.  


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for skin cancer is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



